Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  October 1, 2014                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149852(21)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  ESTATE OF LUELLA EHRLINGER, by its                                               Bridget M. McCormack
  Personal Representative, SHERRI WILSON,                                                David F. Viviano,
                                                                                                       Justices
               Plaintiff-Appellee,                           SC: 149852
                                                             COA: 320417
  v                                                          Saginaw CC: 13-019719-NH

  PHILLIP A. DEAN, M.D., and MID-MICHIGAN
  SURGICAL SPECIALISTS, P.C.,
             Defendants-Appellants,
  and

  COVENANT MEDICAL CENTER, INC.,
             Defendant.
  __________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply brief in support of the leave application is GRANTED. The
  brief will be accepted as timely filed if filed on or before October 3, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 1, 2014